[Cite as State v. Campbell, 2011-Ohio-5433.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. No.         10CA0120-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MICHAEL C. CAMPBELL                                  WADSWORTH MUNICIPAL COURT
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   10-TRD-01929

                                 DECISION AND JOURNAL ENTRY

Dated: October 24, 2011



        WHITMORE, Judge.

        {¶1}     Defendant-Appellant, Michael Campbell, appeals from his conviction in the

Wadsworth Municipal Court. This Court affirms.

                                                 I

        {¶2}     On April 23, 2010, Campbell was issued a citation for speeding, in violation of

R.C. 4511.21(D)(2), after an officer used a laser speed measuring device to determine that

Campbell had exceeded the posted speed limit. A motion hearing took place on September 29,

2010. According to the journal entry scheduling the hearing, the issues to be addressed at the

hearing were Campbell’s motion to suppress and a request that the court take judicial notice of

the accuracy and reliability of the laser device at issue. On October 4, 2010, the court issued a

judgment entry, indicating that it would take judicial notice of the accuracy and reliability of the

device based upon the expert testimony presented at the hearing. A bench trial took place shortly

after the hearing, and the court found Campbell guilty of speeding.
                                                 2


         {¶3}   Campbell now appeals from his conviction and raises two assignments of error for

our review. We consolidate the assignments of error.

                                                 II

                                 Assignment of Error Number One

         “WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW BY
         TAKING JUDICIAL NOTICE AS TO THE RELIABILITY AND ACCURACY
         OF THE LASER SPEED DETECTION DEVICE AFTER THE STATE’S
         EXPERT WITNESS TESTIFIED THAT THE SAME DEVICE HAS A KNOWN
         DEFECT.”

                                Assignment of Error Number Two

         “WHETHER THE TRIAL COURT ERRED BY FINDING THE STATE’S
         WITNESS CREDIBLE BASED, IN PART, UPON PRIOR DEALINGS
         BETWEEN THE TRIAL COURT AND THE STATE’S WITNESS, WHEN THE
         WITNESS’S TESTIMONY ITSELF RAISES DOUBT TO HIS CREDIBILITY.”

         {¶4}   In his assignments of error, Campbell challenges the trial court’s decision to take

judicial notice of the laser device at issue and the evidence supporting his conviction. Because

Campbell has failed to provide this Court with a proper transcript, we presume regularity in the

proceedings below.

         {¶5}   Loc.R. 5(A)(1)(b) provides as follows:

         “Pursuant to [former] App.R. 9(A),1 a videotape recording of a proceeding that
         has been certified by the official court reporter may constitute the transcript of
         proceedings without being transcribed into written form; the parts of a videotape
         transcript necessary for the court to determine the questions presented, however,
         must be typed or printed and appended to the appellant’s brief. An audiotape
         recording of a proceeding must be transcribed into written form in all cases.”

“When an appellant fails to provide a complete and proper transcript, a reviewing court will

presume the regularity of the proceedings in the trial court and affirm.” State v. Woods, 9th Dist.




1
    Amendments to App.R. 9 took effect on July 1, 2011.
                                                3


No. 23414, 2007-Ohio-1423, at ¶9, citing State v. Johnson, 9th Dist. No. 02CA008193, 2003-

Ohio-6814, at ¶9.

        {¶6}    The record here only contains a digital recording of both the motion hearing that

took place on September 29, 2010 and the bench trial that took place on October 6, 2010. This

Court was unable to open the contents of the digital recording submitted with the record, so it is

unclear whether the recording is an audio recording or a video recording. Either way, however,

the digital recording does not comply with this Court’s local rule. While it was certified by the

court reporter, the digital recording was not transcribed into written form.        Accordingly,

Campbell failed to provide this Court with a proper transcript. Loc.R. 5(A)(1)(b) (requiring

necessary portions of a certified video recording to be transcribed and for an audio recording to

be transcribed in all cases).

        {¶7}    Both of Campbell’s assignments of error depend upon testimony adduced at the

motion hearing and trial. This Court does not have a written transcript of either proceeding. In

the absence of a proper transcript, this Court must presume regularity in the proceedings and

affirm the decision of the trial court. Woods at ¶9. Thus, Campbell’s assignments of error are

overruled.

                                               III

        {¶8}    Campbell’s assignments of error are overruled. The judgment of the Wadsworth

Municipal Court is affirmed.

                                                                              Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                 4


       We order that a special mandate issue out of this Court, directing the Wadsworth

Municipal Court, County of Medina, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



CARR, P. J.
MOORE, J.
CONCUR

APPEARANCES:

MICHAEL C. CAMPBELL, pro se, Appellant.

PAGE C. SCHROCK, III, Assistant Director of Law, for Appellee.